IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANIEL K. MAXWELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2014

STATE OF FLORIDA AND
DEPARTMENT OF CHILDREN
AND FAMILIES,

      Respondent.

___________________________/

Opinion filed November 3, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Daniel K. Maxwell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The appeal is dismissed. See Logan v. State, 846 So. 2d 472 (Fla. 2004).

ROWE, MAKAR, and KELSEY, JJ., CONCUR.